Citation Nr: 9923676	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  91-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for a low back disorder.  

Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
January 1989 which, inter alia, denied service connection for 
a cervical spine disorder, a back disorder, and headaches.  
The rating decision noted that the veteran contended that his 
headaches were the result of shrapnel wounds and two 
concussions in service.  

The veteran's notice of disagreement, received in February 
1989, referred to the denial of service connection for 
residuals of a concussion, as well as for cervical spine, low 
back, and right eye disorders and headaches.  The statement 
of the case and supplemental statement of the case, issued in 
February 1989 and July 1989, respectively, discussed only 
cervical spine and low back disorders and headaches.  A 
personal hearing was conducted before a hearing officer at 
the RO in April 1989.  In July 1991, the Board Remanded the 
case for the RO to consider whether new and material evidence 
had been presented to reopen the veteran's claims for service 
connection for a low back disorder and headaches.  (The Board 
previously denied service connection for a back disorder in 
August 1982, and, in April 1988, denied service connection 
for migraine headaches and a right eye disorder and found 
that no new and material evidence had been presented to 
reopen the claim for service connection for a low back 
disability, to include residuals of a fracture of the L5 
vertebra.)  

By a rating decision in November 1991, the RO found that the 
evidence did warrant reopening of the veteran's claims 
concerning a low back disorder and headaches, but continued 
to deny the claims.  In May 1992, the Board again Remanded 
the case for the RO to make an additional request for VA 
outpatient treatment records.  In conjunction with its 
consideration of the veteran's appeal, the Board obtained an 
opinion from a Board Medical Advisor (BMA) in September 1992.  
The record does not reflect whether or not the veteran and 
his representative were given an opportunity to present 
additional evidence in rebuttal to the BMA opinion.  In March 
1993, the Board issued a decision denying service connection 
for a cervical spine disorder (on the basis that it was not 
shown until many years after the Board's separation from 
service.)  Service connection for headaches was denied on the 
basis that they did not originate in service.  The Board's 
decision also denied service connection for a low back 
disorder, holding that the veteran's low back problems were 
congenital.  

The veteran appealed the Board's March 1993 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
September 1994, pursuant to a Joint Motion for Remand and to 
Stay Further Proceedings, the Court issued an Order vacating 
the Board's decision and remanding the case for further 
development and adjudication.  The Court specifically 
directed the Board to consider all issues raised on remand, 
provide the veteran with an opportunity to present additional 
evidence in response to the opinion by the BMA, and to 
schedule the veteran for an examination, if deemed necessary.  
The Board again Remanded the case in April 1995, requesting 
that an additional attempt should be made to obtain missing 
VA treatment records, that several specific examinations 
should be scheduled, and that the veteran and his 
representative (now the attorney listed above) should be 
given an opportunity to present additional evidence in 
rebuttal to the BMA opinion.  The veteran was also to be 
requested to specify the claimed residuals of a concussion.  
The RO was directed then to consider again the issues 
previously on appeal, as well as issues regarding entitlement 
to service connection for a right eye disorder, residuals of 
a concussion, and vertigo.  

In conjunction with his appeal before VA, the veteran was 
previously represented by The American Legion.  However, 
Ms. Leikauf has represented the veteran before the Court and 
subsequently before VA.  

In March 1996, the RO granted service connection for 
post-concussion headaches; labyrinthitis, with vertigo and 
tinnitus (previously rated as tinnitus); and traumatic 
cataracts of the right eye.  

Although the RO wrote the veteran's attorney in May 1995 
requesting that the veteran clarify the disabilities he 
claimed to be residuals of a concussion, neither the veteran 
nor his attorney responded to identify any disabilities other 
than headaches as having resulted from the claimed in-service 
concussion.  In this regard, however, the Board also notes 
that the March 1996 rating decision granted service 
connection for vertigo by recharacterizing the previously-
service-connected tinnitus as labyrinthitis, with vertigo and 
tinnitus.  Inasmuch as service connection for post-concussion 
headaches has been established by the RO, considering that 
the veteran has not identified any other disability claimed 
as due to an in-service concussion, and seeing as neither he 
nor his attorney has expressed any further disagreement 
concerning the issue relating to residuals of a concussion, 
the Board considers the veteran's claim for service 
connection for residuals of a concussion to have been 
satisfied.  

The Board further notes that, prior to the RO's return of the 
file to the Board in August 1998, the veteran filed a claim 
for a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
The record indicates that the RO has undertaken development 
of that claim, but has not yet adjudicated the issue.  That 
issue, however, is not inextricably intertwined with the 
issues currently on appeal.  The veteran will not be 
prejudiced by the Board's issuance of a final decision at 
this time on the issues listed above.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in April 1988.  That decision is final.  

2.  Evidence added to the record since April 1988 is not 
cumulative or redundant and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

3.  The veteran sustained an acute injury to his lower back 
during service that resolved during service and did not 
result in any chronic low back disorder.  Neither 
degenerative joint disease nor arthritis of the lumbosacral 
spine was present during service or within the first year 
after service.  

4.  The veteran sustained an acute injury to his cervical 
spine during service, but that injury did not result in any 
chronic cervical spine disorder.  Neither degenerative joint 
disease nor arthritis of the cervical spine was present 
during service or within the first year after service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the Board's April 1988 
denial of service connection for a low back disability is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.1100 
(1998).  

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that, in November 1967, the 
veteran injured his knees when he jumped from a truck.  He 
did not report any complaints referable to his lower back at 
that time and no abnormal low back clinical findings were 
noted.  The records also show that the veteran was involved 
in an automobile accident in early March 1968.  A service 
department physician reported that the veteran wore a neck 
brace, after having been seen by a private physician.  
Cervical spine x-rays were interpreted as being normal.  A 
few days later, the veteran complained of numbness in the 
midline of the back of his neck, as well as pain and 
stiffness and decreased range of motion.  It was noted that 
he apparently had a moderate "whiplash" injury.  The 
records show complaints of neck pain or soreness over the 
next three months.  A June 1968 outpatient record reflects 
the veteran's complaint of bilateral L5-S1 pain when forward 
flexing or extending or laterally flexing his back; it was 
noted that there was no neurological weakness.  In September 
1968, the veteran was seen complaining of pain directly over 
the T1 area of his spine.  He reported having sharp pain with 
exercise.  On examination, there was no limitation of 
cervical spine motion, nor was any pain elicited on motion.  
Examination of the lumbosacral spine revealed a negative 
straight leg raise test, and full flexion and extension 
elicited no pain.  X-rays were reported as being normal.  The 
examiner's impression was of muscle strain.  The service 
medical records are otherwise negative for complaints or 
abnormal clinical findings concerning the veteran's cervical 
or lumbosacral spine.  The report of his separation 
examination in October 1968 does not refer to any back or 
neck complaints and examination of the spine was noted to be 
normal.  The report does show a 1-inch scar on the back of 
the veteran's head.  

A VA compensation examination was conducted in January 1969.  
The veteran complained of pain in his neck and lower back, 
but the examiner noted that there was no spasticity, list, or 
tenderness of the neck, and both active and passive range of 
motion was normal.  The examiner commented that the veteran's 
lower back was "orthopedically negative in all aspects after 
comprehensive review."  The cervical spine and lumbosacral 
spine were reported to be normal on x-ray, except for an 
asymmetrical transitional vertebra at L5-S1 and slight 
scoliosis.  The examiner indicated that there was no 
orthopedic disease present.  A surgical examiner reported a 
1/2 inch healed scar on the back of the veteran's neck, with a 
retained shrapnel fragment.  

An August 1969 rating decision denied service connection for 
a low back condition.  The decision granted service 
connection for the posterior neck scar.  The veteran was 
notified of that determination and, in October 1969, filed a 
notice of disagreement.  The RO did not take any further 
action at that time.  

A private physician wrote in October 1969 that he had treated 
the veteran in March 1968, following an automobile accident.  
His initial diagnosis was of severe neck sprain (whiplash).  
The physician indicated that the veteran expressed the same 
complaints in January and March 1969.  X-rays in January 1969 
(recorded apparently mistakenly as January 1968) reportedly 
showed findings indicating spasm.  That physician prescribed 
a cervical collar.  

In December 1977, the veteran was seen in the VA outpatient 
clinic complaining of low back pain, with a burning sensation 
and numbness in both legs for the previous 5 years.  On 
orthopedic evaluation in March 1978, the veteran stated that 
he had had low back pain since 1967 after an injury in combat 
when he jumped off a truck and hurt his back.  He indicated 
that the pain became worse during the day and radiated down 
his legs.  The only abnormal clinical findings were decreased 
sensation over the left upper thigh and minimal low back 
tenderness.  Electromyography reportedly showed L4-L5-S1 
nerve root involvement.  

On VA orthopedic examination in June 1978, the veteran 
complained of pain throughout his lower back with periodic 
shooting pains in his legs.  He reported constant difficulty 
standing or bending at the waist because of the pain.  In 
addition, there was loss of feeling and a pins and needles 
sensation in his lower back, buttocks, and legs.  The 
examiner noted no limitation of back motion, tenderness, 
muscle spasm, or abnormal neurological findings.  X-rays of 
the lumbosacral spine showed only the previously reported 
transitional vertebra.  The examiner concluded that there was 
"no ortho[pedic] back condition demonstrable on clinical 
exam or on x-ray."  

VA electromyographic studies in May 1981 reportedly showed 
normal sensory response and conduction in the lower 
extremities.  Motor conduction was normal, but there was a 
low voltage motor response.  The H-reflex on the right was 
significantly prolonged compared to the left side.  

A private physician wrote in June 1981 that he was treating 
the veteran for an S1 nerve root compression.  The examiner 
indicated that there was low back tenderness, limited 
lumbosacral motion, depressed knee jerks, and decreased 
sensation over the lateral aspects of both legs and feet.  

By a decision in August 1982, the Board denied service 
connection for a back disorder.  

VA outpatient records dated in 1985 and 1986 regarding 
treatment for unrelated ailments note the veteran's complaint 
of "back problems."  A private physician stated in 1987 
that the veteran's chronic lower back condition precluded 
work involving heavy lifting.  

On VA examination in June 1987, the veteran reported that he 
had had back pain since service, resulting from jumping from 
a truck during an ambush.  He indicated that he had constant 
back pain and that back motion was restricted until he did 
exercises to relieve it.  The examination itself addressed 
his knees, but not his back.  

A private chiropractor wrote in July 1987 that he had treated 
the veteran since 1971 for complaints of pain in the 
cervical, thoracic, and lumbosacral spine.  

In February 1988, the veteran reported to a VA examiner that 
he had neck and shoulder pain, with spasm in his neck.  The 
examiner noted that sensation and motor function of the upper 
extremities were normal, but that the veteran's reflexes were 
reduced.  X-rays reportedly showed degenerative joint disease 
from C3-C8, with mild C5-6 foraminal narrowing.  The examiner 
diagnosed degenerative joint disease of the cervical spine 
with radiculitis.  

An April 1988 decision of the Board concluded that the 
evidence that had been added to the record since August 1982 
did not present a new factual basis warranting service 
connection for a back disorder.  

The veteran's wife wrote in March 1989 regarding her 
observations of the veteran before, during, and after 
service.  She recalled his back aching after his return from 
Vietnam, as well as neck pain and stiffness and muscle spasm 
that he still had.  She also confirmed that he was treated 
for his neck and back at a VA clinic in 1968 and 1969.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1989.  He described an injury that 
he sustained during combat in service, when he received a 
concussion and a shrapnel injury to his neck.  He also 
indicated that he injured his lower back when he jumped from 
a truck.  In addition, the veteran attributed his cervical 
spine disorder to the neck injury he sustained in a March 
1968 automobile accident while he was in service, following 
which he also had more trouble with his lower back.  He 
reported that he received treatment for his neck at the time 
of the accident consisting of cervical traction, heat, and 
pain killers.  He also stated that he was treated for his 
neck and back by VA in 1968 and 1969, but that the records of 
that treatment are apparently missing.  The veteran testified 
that he currently used home cervical traction and a TENS unit 
for his neck.  He also described the incident during service 
when he jumped from a truck, injuring his back.  He reported 
that a CT scan of his back in 1981 had revealed a "fractured 
dorsal arch.  

A VA orthopedic compensation examination was conducted in 
December 1991.  The veteran again noted his in-service neck 
and back injuries as previously reported.  He indicated that 
his back was "stable," but that he still had neck pain, 
muscle spasm, and numbness, for which he used a Philadelphia 
collar, a traction device, and a TENS unit.  The examination 
itself, however, concerned only the veteran's knees.  

In September 1992, the Board obtained an opinion from a Board 
Medical Advisor (BMA) regarding the current, proper diagnoses 
for the neck and low back conditions and whether the 
veteran's neck and low back pathology was related to the 
conditions found in service.  

A June 1994 VA outpatient treatment record notes the 
veteran's complaint of chronic neck and low back pain since 
1967.  On examination, no abnormal clinical findings 
regarding the cervical spine were reported.  There was some 
tenderness to palpation over the L5-S1 area, but range of 
motion of the lumbosacral spine was full.  The assessment was 
of chronic pain, most likely secondary to degenerative joint 
disease of the cervical and lumbosacral spine.  X-rays in 
November 1994 reportedly showed grade II spondylolisthesis of 
L5-S1 and mild degenerative joint disease of the cervical 
spine.  An April 1995 examiner diagnosed degenerative joint 
disease of the cervical spine and grade II spondylolisthesis.  

Another VA orthopedic compensation examination was conducted 
in July 1995.  The examiner noted clinical findings similar 
to those previously reported for both the cervical and 
lumbosacral spine and similar diagnoses were assigned.  The 
examiner indicated that the prior records were available for 
review.  However, the examiner did not comment on whether 
either the current cervical or lumbosacral spine disorder was 
related to service.  A neurological examiner also reviewed 
the records, diagnosing recurrent low back pain, lumbosacral 
strain.  

Further VA orthopedic and neurological examinations were 
obtained in September 1996.  The neurological examiner 
recorded the veteran's history as reported by him.  No 
abnormal clinical findings regarding the cervical or 
lumbosacral spine were noted.  That examiner's diagnoses 
included cervical spondylosis without radiculopathy and 
lumbar spondylosis with S1 radiculopathy.  Similarly, the 
orthopedic examiner noted the veteran's reported history.  
After describing some limitation of motion of both the 
cervical and lumbosacral spine, x-rays were obtained.  Those 
studies revealed slight degenerative joint disease of the 
cervical spine, slight degenerative joint disease of the 
thoracic spine, moderate degenerative joint disease of the 
lumbar spine, and slight anterior subluxation of L4.  That 
examiner's appraisal included "Status post Vietnam war 
injury to his neck and low back and now some decreased range 
of motion.  These areas hurt him from time to time."  The 
examiner also indicated that the anomalous first rib and 
anomalous transverse process on L5 seen on previous x-rays 
were of congenital origin.  

Subsequently, the RO requested an additional opinion from the 
Chief of the Orthopedic Section at a VA hospital.  That 
examiner's reply in November 1996 relied extensively on the 
BMA opinion.

Pursuant to the Joint Motion for Remand, the RO requested 
copies of the 1968 and 1969 treatment records from the VA 
Medical Center (MC) indicated by the veteran.  The VAMC 
reported in August 1997, however, that it had no records of 
the veteran's treatment during the stated period.  

In light of subsequent decisions by the Court concerning the 
Board's reliance on opinions by Board Medical Advisors, the 
Board, in February 1999, requested an opinion from an 
Independent Medical Expert (IME) pursuant to 38 C.F.R. 
§ 20.901(d) (1998).  The Board specifically directed the IME 
not to consider the September 1992 opinion from the BMA or 
the November 1996 opinion from the Chief of the Orthopedics 
Section at a VA hospital.  The Board requested that the IME 
provide answers to the following questions:  

1.  What are the proper diagnoses relative to the 
current cervical spine and low back disabilities?

2.  Is it at least as likely as not that any of the 
veteran's current low back problems, to include 
degenerative joint disease, are related to the low 
back symptomatology or other manifestations noted 
during service?  

3.  Is it at least as likely as not that the 
currently diagnosed cervical spine disability is 
related to the cervical spine symptomatology or 
other manifestations noted in service?  

4.  Is it at least as likely as not that any 
current low back disorder resulted from injury 
sustained when the veteran jumped from a truck in 
November 1967?  

5.  Is it at least as likely as not that any 
current low back disorder resulted from injury 
sustained when the veteran was involved in an 
automobile accident in March 1968?  

6.  Is it at least as likely as not that any 
current cervical spine disorder resulted from the 
incident during service where the veteran jumped 
from a truck or when he was involved in an 
automobile accident?  

The opinion received from the IME in April 1999 was as 
follows:  

1.	The proper diagnoses relative to the 
current cervical spine and low back 
disabilities are: (1) cervical degenerative 
joint disease and (2) lumbar degenerative 
spine disease with grade 2 degenerative 
spondylolisthesis at L4-5, transitional 
lumbar vertebrae and mild scoliosis.

2.	The veteran's current low back 
problem is most likely due to the 
degenerative changes in the spine with 
associated muscle spasm and intermittent 
strain due to mechanical insufficiency. His 
symptomatology during the service was most 
likely also related to strain or spasm in 
the low back, which he is susceptible to 
because of the congential [sic] 
transitional lumbar vertebrae and pre-
existing mild scoliosis. At that time there 
certainly was no evidence of any 
degenerative disease so the symptoms during 
the service are related to symptoms now but 
not due to exactly the same factors.

3.	The cervical spine symptomatology 
noted in the service was due to severe neck 
sprain or whiplash injury secondary to a 
motor vehicle accident. That injury seems 
to have completely resolved and the current 
mild degenerative disease in the cervical 
spine is not likely related to that 
whiplash injury. Mild degenerative disease 
especially at the C5-6 level is present in 
a large percent of the population with 
aging. X-rays in the interim did not show 
early degenerative changes or bone changes 
in the cervical spine.

4.	It is not likely that the current 
low back disorder resulted from the injury 
sustained when the veteran jumped from the 
truck in November of 1967. He did not 
report low back pain at that time and in 
fact did not report low back pain until 
September of 1968, which is too distant 
temporally to be related to that November 
accident. It is more likely that the back 
pain reported in 1968 was due to a muscle 
strain as was diagnosed at the time.

5.	It is not likely that the current 
low back disorder resulted from the injury 
sustained when the veteran was involved in 
the motor vehicle accident of March 1968. 
Again, he did not complain of low back pain 
until September of 1968. Injury due to the 
motor vehicle accident would have presented 
much sooner.

6.	It is not likely that the current 
cervical spine disorder resulted from 
either the incident when the veteran jumped 
from the truck or the motor vehicle 
accident. He did not complain of any neck 
pain following the jump from the truck. 
Again, the injury sustained from the motor 
vehicle accident was a whiplash injury 
involving muscle sprain and soft tissue 
injury which resolved. The current cervical 
spine disorder is a degenerative disorder 
related to aging.

In summary, it appears that this veteran 
had mild pre-existent asymmetry and 
instability in the lumbar spine due to 
the congential [sic] transitional 
vertebrae and mild scoliosis. This did 
increase the likelihood of developing 
degenerative disease in the low back and 
intermittent mechanical pain. The 
cervical symptoms seem to be strictly 
degenerative in nature as is common in 
much of the population. There is no 
evidence that the injuries sustained 
during his years in the service 
contributed in any significant way to the 
current diagnoses and there is no 
evidence in the record that they caused 
the current symptoms.

In April 1999, the veteran and his attorney were furnished 
with a copy of the IME opinion and were given an opportunity 
to submit additional evidence or argument.  No additional 
communication or evidence has been received from the veteran 
or his attorney.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims are not implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Additionally, 
there is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claims, as mandated by 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the veteran's attorney requested 
copies of the reports of the veteran's recent VA 
examinations.  The record indicates that that information was 
furnished to the attorney in October 1995.  That she received 
the records is evidenced by her comment concerning the June 
1995 VA compensation examination in a September 1996 letter.  
Further, despite the attorney's September 1996 contention to 
the contrary, the veteran has had more than adequate 
opportunity since the Board's April 1995 Remand to comment on 
and submit rebuttal evidence.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In light of decisions of the Court that have been issued 
since the Board's initial decision in this case, the Board's 
current review of the veteran's claims will exclude any 
consideration of either the BMA opinion that was obtained in 
September 1992 or the November 1996 opinion by a VA Chief of 
Orthopedics that relied heavily on the BMA opinion.  The 
Board is mindful that the Court directed further development 
in this case in light of the Board's obtaining the BMA 
opinion.  However, the complete exclusion of those two 
opinions from the Board's consideration will avoid any 
prejudice to the veteran inherent in the opinions.  See Perry 
v. Brown, 9 Vet. App. 2 (1996); Austin v. Brown, 6 Vet. 
App. 547 (1994).  

Low back disorder

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104.  In order to reopen a previously and finally 
disallowed claim, the Court has indicated that a two-step 
analysis is required.  38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been presented or 
secured since the time that the claim was previously and 
finally disallowed on any basis.  If new and material 
evidence has been received, then the second step, involving a 
de novo review of all of the evidence, both old and new, is 
to be undertaken to determine if there is a basis for 
granting the claim.  

Although the Board had previously denied service connection 
for a back disorder in 1988, the RO found in a November 1991 
rating decision that the evidence added to the record since 
1988 was new and material and reopened his claim.  The Board 
agrees that new and material evidence has been presented and, 
therefore, will proceed to consider the veteran's claim on 
the basis of all the evidence of record.  

Summarizing the evidence concerning this issue, while the 
veteran did complain of low back pain on one occasion during 
service and again within a few months after his separation 
from service, no pertinent abnormal clinical findings were 
noted and no diagnosis of a low back disorder was assigned 
until 1977, many years after service; a 1969 x-ray did show a 
transitional vertebra at L5-S1.  Although electromyographic 
studies in 1977 and 1978 apparently revealed some abnormal 
findings, x-rays showed only the previously noted 
transitional vertebra.  An examiner at that time stated that 
no orthopedic back condition was demonstrable.  

Subsequently, the veteran complained of back problems 
consisting of pain and neurological symptoms and private 
examiners reported having treated him for his complaints.  
The veteran's wife wrote to confirm that he had been treated 
in a VA outpatient clinic for his back complaints in 1968 and 
1969, although no records of that treatment were available.  
The veteran testified at his hearing that he injured his back 
when he jumped from a truck during service and again at the 
time of an automobile accident later during service.  

VA examiners in 1994 and 1995 noted the veteran's complaints 
referable to his low back, but the only abnormal clinical 
finding was some L5-S1 tenderness.  Lumbosacral spine x-rays 
showed spondylolisthesis and mild degenerative joint disease.  
A VA neurological examiner in 1996 noted no abnormal clinical 
findings regarding the low back, but an orthopedic examiner 
at that time reported some limitation of motion of the 
lumbosacral spine.  The orthopedic examiner diagnosed status 
post-Vietnam war injury to the low back.  He further 
commented that the anomalous transverse process on L5 seen on 
previous x-rays was of congenital origin.  

The IME opinion, however, clearly dissociates the veteran's 
current low back disorder from his symptoms in service and, 
in particular, from any injury sustained by his jumping from 
a truck in 1967.  The IME noted that the back complaints 
reported in service were temporally too remote to be related 
to an injury incurred when the veteran jumped from a truck 
several months earlier.  Indeed, muscle strain was diagnosed 
at that time, which the IME felt was most likely due to the 
veteran's congenital transitional vertebra and pre-existing 
scoliosis, indicating that the veteran was susceptible to 
developing strain or spasm due to those conditions.  That 
conclusion, according to the IME, is further supported by the 
lack of any evidence of degenerative disease at the time the 
veteran reported back complaints several months after the 
purported back injury.  The IME concluded that the veteran's 
pre-existing lumbar asymmetry and instability due to the 
congenital disorders increased the likelihood of his 
developing degenerative disease and intermittent mechanical 
pain, which the record shows he now has.  

The only medical evidence purporting to provide a medical 
link between the veteran's injury in service and his current 
low back disorder is the 1996 VA orthopedic examiner's 
report.  The record does not indicate, however, that that 
examiner had an opportunity to review the veteran's records.  
Further, it appears that the examiner's conclusion may well 
have been based on the veteran's report of in-service 
injuries to his low back that are not supported by the 
medical record.  On the other hand, the IME opinion included 
a critical review of the entire record.  In addition, the IME 
provided specific answers to several questions that were 
designed to elicit information and medical opinions regarding 
critical elements of the issue of service connection.  On 
that basis, the opinion of the IME carries more probative 
weight.  

The fact that the record reflects that the veteran, over the 
years, did express complaints relative to his low back is 
entitled to some consideration.  However, those complaints 
lose their probative value because they are more likely 
attributable to the congenital lumbar vertebral anomaly, as 
noted by the IME.  As such, the "continuity of 
symptomatology" provisions of § 3.303(b) are not applicable 
in this case.  Moreover, the veteran, as a layman, is not 
qualified to offer an opinion as to medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, the Board notes that the regulations prohibit 
service connection for congenital defects such as the 
veteran's transitional lumbar vertebra.  38 C.F.R. 
§ 3.303(b).  Symptoms and clinical findings attributable to 
that disorder may not be service-connected.  Also, the IME 
indicated that the pre-existing congenital disorder was not 
aggravated during service.  

Further, although the record does not indicate that any 
examiner has diagnosed arthritis of the lumbosacral spine, a 
diagnosis of degenerative joint disease has been assigned.  
Nevertheless, neither arthritis nor degenerative joint 
disease of the lumbosacral spine was noted within the first 
year after service and no examiner has indicated that the 
manifestations at that time were due to 
arthritis/degenerative joint disease.  Therefore, no 
presumption applies.  

However, the Board recognizes that the veteran has claimed 
that his back disorder resulted from his jumping from a truck 
when it was attacked in combat.  That event appears to be 
well documented in the record.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are implicated.  That section states 

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

Further, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
stated that 

Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease 
or injury is service-connected.  ...  The veteran 
must meet his evidentiary burden with respect to 
service connection.  Section 1154(b) does, however, 
considerably lighten the burden of a veteran who 
seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service.  ...  § 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of 
proof provided by the statute.  As the first step, 
it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  38 U.S.C. § 1154(b).  As the second 
step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Id.  
The statute provides that if these two inquiries 
are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of 
service-connection," even if no official record of 
such incurrence exists.  Id.  Thus, if a veteran 
satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the 
alleged injury or disease is service-connected.  
This presumption is, however, rebuttable.  The VA 
may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, 
as the third step in the analysis, it must be 
determined whether the government has met its 
burden of rebutting the presumption of service-
connection by "clear and convincing evidence to 
the contrary."  

Applying the Collette analysis, the Board finds that the 
veteran has presented credible evidence, which includes the 
1996 VA physician's statement, showing that he sustained some 
sort of low back injury during combat, as he has claimed, 
that is related to service (see Libertine v. Brown, 9 Vet. 
App. 521 (1996) (neither Collette nor § 1154(b) obviates the 
need for medical nexus evidence in order to satisfy the 
requirement for "satisfactory lay or other evidence" to 
implicate the presumption of service connection)), although 
no complaints or abnormal clinical findings relative to his 
back were noted at the time.  Therefore, service connection 
for a low back injury is presumed.  However, in light of the 
reasoned analysis of the medical evidence presented by the 
IME, specifically dissociating the veteran's current back 
disorder from any injury he may have sustained in service and 
attributing it, rather, to his congenital spinal defect, the 
Board finds that the presumption of service connection has 
been rebutted by "clear and convincing evidence to the 
contrary."  38 U.S.C.A. § 1154(b); Collette.  

Therefore, because the Board has determined that there is 
clear and convincing evidence against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable 
and the claim must be denied.  

Cervical spine disorder

Although the record does not indicate that any physician has 
referred to the veteran's current cervical spine disease as 
"arthritis," degenerative joint disease of the cervical 
spine has been diagnosed.  Nevertheless, that diagnosis was 
not used in conjunction with the veteran's cervical spine 
complaints until many years after service and no examiner has 
indicated that the cervical spine complaints that were 
present during service or within the first year thereafter 
were attributable to arthritis.  Therefore, because cervical 
spine arthritis was not manifest within the first year after 
service, no presumption is applicable.  

The record clearly shows that the veteran expressed 
complaints of pain, stiffness, decreased range of motion, and 
even numbness in the area of his cervical spine following an 
automobile accident during service in early 1968.  Further, a 
private physician treated him for those complaints in 1968 
and 1969.  However, x-rays of the cervical spine were 
negative at the time of the accident and several months later 
during service and also on VA compensation examination in 
January 1969.  

A private chiropractor wrote in 1987 that he had treated the 
veteran for cervical, thoracic, and lumbosacral spine pain 
since 1971, although no records of that treatment are of 
record.  Statements by the veteran and his wife in 1989 and 
his 1989 hearing testimony indicate that he had had problems 
with neck pain and stiffness and muscle spasm since service.  
Cervical spine x-rays in 1988 and subsequently have shown 
degenerative joint disease.  

The IME, however, stated that it was not likely that the 
muscle strain and soft tissue injury due to the whiplash 
injury in service caused the veteran's current mild 
degenerative disease in his cervical spine, especially 
considering the absence of any x-ray changes in the cervical 
spine for many years.  The IME felt that the injuries due to 
the in-service injuries resolved completely and that the 
veteran's current cervical spine disorder was a degenerative 
disorder due to aging.  

The only medical evidence of record that tends to show any 
relationship between the veteran's current cervical spine 
disease and service is the report of the September 1996 VA 
orthopedic examiner, whose appraisal included, "Status post 
Vietnam war injury to his neck and low back and now some 
decreased range of motion."  As noted in the discussion 
above regarding the low back disorder, the evidence does not 
reflect that that examiner reviewed the veteran's medical 
records prior to arriving at his opinion.  It appears that 
his opinion was based largely on the veteran's own reported 
history.  Moreover, the opinion is, at best, unclear as to 
the etiology of the veteran's current cervical spine 
disorder.  

In the Board's view, that examiner's opinion is outweighed by 
the IME opinion that did consider all the evidence of record, 
including, in particular, the negative x-rays in service and 
shortly after service.  That examiner provided appropriate 
and convincing rationale for his opinion, whereas the VA 
examiner did not.  While the veteran has testified and his 
wife has also indicated that he has had problems with his 
neck since service, there is no medical evidence of any 
chronic cervical spine disorder until many years after 
service.  Further, because they are not shown to have medical 
training, they are not competent to offer medical opinions 
regarding diagnosis or medical nexus.  Espiritu.  Although 
there is some evidence that is arguably favorable to the 
veteran's claim, the Board finds that the strong negative 
evidence outweighs the less probative favorable evidence.  

Nevertheless, in view of the veteran's contention expressed 
at his personal hearing that he injured his neck not only in 
an automobile accident during service, but also as the result 
of a shrapnel injury, i.e., in combat, the Board must also 
undertake a Collette analysis as to this issue.  The 
veteran's claim that he sustained an injury to his neck as a 
result of a shrapnel injury is supported by the fact that 
service connection has already been established for a scar on 
his neck, although there is no documentation of a shrapnel 
injury in the service medical records.  Further, the 1996 VA 
examiner provided some evidence of a medical nexus between 
the in-service injury and his current neck disorder.  
Libertine.  Therefore, the Board finds that the veteran has 
presented credible evidence that a neck injury was sustained 
in combat, that the claimed injury is consistent with the 
circumstances of combat, and that his current neck disorder 
was incurred in service.  Therefore, service connection for a 
cervical spine disorder due to that injury is presumed.  

The Board notes that there is no evidence that the veteran 
had a chronic neck disorder prior to the whiplash injury that 
he sustained at the time of the automobile accident in 
service.  The medical records of treatment rendered at the 
time of the accident do not reflect any complaints or 
abnormal clinical findings consistent with any pre-existing 
cervical spine disorder.  More importantly, the IME indicated 
that the whiplash injury, a soft tissue injury rather that a 
spinal injury, sustained at the time of the accident 
completely resolved.  He specifically stated that the 
veteran's current cervical degenerative joint disease was a 
degenerative disorder related to aging.  He concluded that 
there was no evidence that the injuries sustained during the 
veteran's years in service contributed in any significant way 
to his current cervical spine disorder.  

The Board finds that the IME opinion provides clear and 
convincing evidence to rebut the presumption in favor of 
service connection for a cervical spine disorder.  
38 U.S.C.A. § 1154(b); Collette.  

Accordingly, inasmuch as there is clear and convincing 
evidence against the veteran's claim (38 U.S.C.A. § 5107(b) 
is not applicable), the Board concludes that service 
connection for a cervical spine disorder is not established 
and the appeal is denied.  

ORDER

Service connection for a low back disorder and for a cervical 
spine disorder is denied.  

		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

